 

Exhibit 10.10

 

Easterly Acquisition Corp.

138 Conant Street

Beverly, MA 01915

 

July 29, 2015

Easterly Capital, LLC

Easterly Acquisition Sponsor, LLC

138 Conant Street

Beverly, MA 01915

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the date the
securities of Easterly Acquisition Corp. (the “Company”) are first listed on the
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the Securities and Exchange Commission
(the “Registration Statement”) and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”), Easterly
Acquisition Sponsor, LLC (the “Sponsor”) and Easterly Capital, LLC, an affiliate
of the Sponsor, shall make available to the Company, at 138 Conant Street,
Beverly, MA 01915 (or any successor location), certain office space, utilities,
and general office, receptionist and secretarial support as may be reasonably
required by the Company.  In exchange therefor, the Company shall pay Easterly
Capital, LLC, an affiliate of the Sponsor, the sum of $10,000 per month on the
Listing Date and continuing monthly thereafter and will be entitled to be
reimbursed for any out-of-pocket expenses until the Termination Date.

 

The Sponsor hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind (each, a “Claim”) in or to, and any and all
right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

     

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

     

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

     

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

   

 

 

  Very truly yours,       EASTERLY ACQUISITION CORP.         By: /s/ Avshalom
Kalichstein     Name: Avshalom Kalichstein     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

EASTERLY ACQUISITION SPONSOR, LLC

 

By: /s/ Darrell Crate     Name: Darrell Crate     Title: Director  

  

EASTERLY CAPITAL, LLC

 

By: /s/ Avshalom Kalichstein     Name: Avshalom Kalichstein     Title: Managing
Director  

 

[Signature page to Administrative Services Agreement]

 

   

 